142 F.3d 444
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Sal PEREYRA, Plaintiff-Appellant,v.HUGHES MARKET, INC.;  Teamster Local 630, Defendants-Appelees.
No. 97-55754.D.C. No. CV-96-02341.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 19982.Decided April 28, 1998.

Appeal from the United States District Court for the Central District of California J. Spencer Letts, District Judge, Presiding.
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.

MEMORANDUM1

1
Sal Pereyra appeals an order granting summary judgment in which the district court stated that "[t]he Court may amend or amplify this order with a more specific statement of the grounds for its decision."   No separate judgment was entered.  We lack jurisdiction because the district court has not issued a final, appealable order.  See National Distribution Agency v. Nationwide Mutual Insurance Co. ., 117 F.3d 432 (9th Cir.1997).  Because there was no final appealable order, Pereyra's motion to reopen the time to file a notice of appeal was premature.


2
DISMISSED.



2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3